
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 680
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2009
			Mr. McCotter (for
			 himself, Mr. King of New York, and
			 Mr. King of Iowa) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Calling upon President Obama to retract his
		  initial public remarks and apologize to Cambridge, Massachusetts, Police
		  Sergeant James M. Crowley for having unfairly impugned and prejudged his
		  professional conduct in this local police response incident.
	
	
		Whereas, on July 16, 2009, Cambridge, Massachusetts,
			 Police Sergeant James M. Crowley responded to a 911 call from a neighbor of
			 Harvard University Professor Henry Louis (“Skip”) Gates, Jr. about a suspected
			 break-in in progress at his residence, which had been broken into on a prior
			 occasion;
		Whereas, on July 22, 2009, in responding to a question
			 during a White House press conference President Barack Obama stated “Skip Gates
			 is a friend, so I may be a little biased here. I don’t know all of the facts”
			 involved in this local police response incident;
		Whereas President Obama proceeded to state Sergeant
			 Crowley “acted stupidly” for arresting Professor Gates on charges of disorderly
			 conduct;
		Whereas, as a former Constitutional Law Professor,
			 President Obama well understands that all Americans are innocent until proven
			 guilty in a court of law, and their actions should not be prejudged prior to
			 being fully and fairly judged by an appropriate and objective authority after
			 due process;
		Whereas President Obama’s nationally televised remarks may
			 likely detrimentally influence the full and fair judgment by an appropriate and
			 objective authority after due process regarding this local police response
			 incident and, thereby, impair Sergeant Crowley’s legal and professional
			 standing in relation to said incident;
		Whereas President Obama appeared at a daily White House
			 Press briefing on July 24, 2009, to address his denouncement of Sergeant
			 Crowley and stated “I could have calibrated those words differently” but “I
			 continue to believe, based on what I have heard, that there was an overreaction
			 in pulling Professor Gates out of his home to the station.”; and
		Whereas President Obama refused to retract his initial
			 public remarks and apologize to Sergeant Crowley and, instead, reiterated his
			 accusation impugning Sergeant Crowley’s professional conduct in the performance
			 of his duties: Now, therefore, be it
		
	
		That the House of Representatives calls
			 upon President Obama to retract his initial public remarks and apologize to
			 Cambridge, Massachusetts, Police Sergeant James M. Crowley for having unfairly
			 impugned and prejudged his professional conduct in this local police response
			 incident.
		
